Title: To Thomas Jefferson from John Garland Jefferson, 9 September 1792
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Goochland September 9. 1792.

I was taken a few days ago with the aigue, and fever. The first aigue was very slight, but was followed by a most violent fever. Yesterday my fever returned with such violence that I was almost delirious: it lasted all night, and I am at this time very much indisposed. I cou’d scarcely trace before the fever, any vestiges of the aigue, which I have cause to fear is about to be changed into some more serious complaint. My indisposition renders it unnecessary to send for me at this time. But I should be very happy to see you before your return. I shall indeavour by recourse to the bark in due time, to prevent the ill consequences I fear; and I imagine as soon as I am well enough to ride, the air at Monticello would be of great service. I rejoice to hear that you are so soon to reside in Virgia: and that you may long enjoy health, and happiness, and promote the freedom, and prosperity of the country you have so long and effectually served is one of my  warmest wishes. While you live this country will never want a friend, nor the distressed a benefactor: oppression will ever find an opposer, and liberty a supporter. Pardon me if I may be deemed to have spoken too freely, since I am writing at a time when every tender sensation is more excited, and the heart is susceptible of a degree of softness of which at other times it is incapable. Mrs. Carr has been for some [time?] very unwell, and Miss Lucy has been very ill, and is not yet recovered. I shall be glad to know what I shall hereafter do with the books as I shall finish them: Mr. Samuel Carr intends before long to go to Williamsburg, and to compleat his study there. The gentleman with whom I board will shortly move, and it is doubtful whether I shall find a place of residence anywhere near Mrs. Carr, unless at a very sickly place, and I am too sensible of the value of health to wish that. Adieu my dear Sir, and believe me to be with the most sincere and grateful esteem Your most obt. and very Humble servant

Jno. G: Jefferson

